296 S.W.3d 486 (2009)
STATE of Missouri, Respondent,
v.
Daniel J. MASTERSON, Appellant.
No. WD 69236.
Missouri Court of Appeals, Western District.
July 28, 2009.
Frederick J. Ernst, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Three: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge, and LISA WHITE HARDWICK, Judge.

ORDER
PER CURIAM:
Daniel Masterson appeals from his convictions and sentences for one count of first-degree robbery, § 569.020, and one count of armed criminal action, § 571.015. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).